J-A22032-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

HADASSAH L. FEINBERG : IN THE SUPERIOR COURT OF

PENNSYLVANIA
Appellant

V.

MIKHAIL G. KURMANOV

Appellee : No. 615 MDA 2021

Appeal from the Order Entered July 2, 2021
In the Court of Common Pleas of Dauphin County
Civil Division at No(s): 01615-DR-15

BEFORE: BOWES, J., OLSON, J., and KING, J.
MEMORANDUM BY KING, J.: FILED NOVEMBER 23, 2021
Appellant, Hadassah L. Feinberg, appeals pro se from the order entered
in the Dauphin County Court of Common Pleas, which denied her petition for
contempt against Appellee, Mikhail G. Kurmanov. We affirm.
The trial court opinion provides the relevant facts and procedural history

of this case as follows:

The instant appeal arises from an order generated during a
December 14, 2020 contempt hearing for violation of a child
support/domestic relations order. At that hearing, Appellee
was ordered to pay $150.00 per month, every month, until
the purge amount was paid in full. Appellant filed a Motion
of Contempt on February 12, 2021, and subsequently filed
an Amended Motion of Contempt on March 20, 2021. An
Order dated April 1, 2021 directed that the Motion of
Contempt be listed by the Domestic Relations Office for the
next available contempt court date. During the May 10,
2021 contempt hearing, this court found that Appellee was
not in contempt of the December 14, 2020 Order, and
dismissed Appellant’s Motion for Contempt.
J-A22032-21

... Appellant filed a Notice of Appeal on May 14, 2021 anda
Concise Statement of Errors on Appeal (hereinafter
“Statement”) on May 27, 2021.

(Trial Court Opinion, filed July 12, 2021, at 1).
Appellant raises four issues for our review:

Did the trial court err as a matter of law and abuse its
discretion by overlooking...23 Pa.C.S.A. § 4353 (a) and (b)
and Pa.C.S.A. § 4345, by disregarding evidence on the
record of [Appellee]’s repetitive willful and deliberate failure
to report significant changes of employment and personal
address within seven days to all parties relevant to the level
of support?

Did the trial court err as a matter of law by failing to
adequately enforce sanctions on [Appellee]’s contemptuous
conduct to prevent future misconduct based on the
provisions of [the] December 14, 202[0] consent order,
signed by Hon. Edward M. Marsico, Judge, and an order
signed by Hon. Jeanine Turgeon, Senior Judge, in 2017 by
accepting false testimony regarding payments made, and
perjurious claims of inadequate income pursuant to U.S.
Code § 1623 prohibiting false testimony; Krebs v. Krebs,
2009 Pa.Super. 115 (Pa.Super.Ct. 2009) and Levenson v.
Levenson, J-A06022-18 (Pa.Super.Ct. Jun. 25, 2018)?

Did the trial court err as a matter of law by failing to obligate
[Appellee] to pay all or some of the legal fees incurred by
[Appellant] caused by [Appellee]’s contemptuous conduct
and false testimony pursuant to...Pa.R.A.P. 2744, with
regard to these and other related proceeding[s] in
accordance with the provisions of the December 14*, 2020
consent order, and bad-faith conduct in this proceeding and
at the de novo proceeding dated December 2, 2020 before
Hon. John J. McNally, Judge.

Did the trial court err as a matter of law by accepting

 

1 The trial court’s May 10, 2021 order dismissing the contempt petition was
not entered on the docket. Thus, on June 30, 2021, this Court directed the
trial court to issue an order reflecting the court’s disposition. The trial court
complied and entered an amended order on July 2, 2021.

-2-
J-A22032-21

erroneous and prejudiced testimony from the Domestic
Relation’s Director, Mr. [Shipman], where there was an
active pending complaint against a fellow Domestic
Relations worker, Ms. Kim Robinson, causing a conflict of
interest from the Domestic Relations Agency, where
evidenced, this Director was not engaged in any separate
contempt suit heard between other parties on the same
date?
(Appellant’s Brief at 6-7).

After a thorough review of the certified record, the briefs of the parties,
and the relevant law, we conclude the record supports the trial court’s analysis
of Appellant’s issues. Consequently, we affirm the order dismissing
Appellant’s petition for contempt for the reasons stated in the opinion entered
by the Honorable Edward M. Marsico, Jr. on July 12, 2021.

We highlight the trial court’s statement that Appellant attempted to
bring issues before the court at the May 10, 2021 hearing that were beyond
the scope of the contempt proceeding.2 (See Trial Court Opinion at 2). On
the merits of the contempt petition, Appellee confirmed that he had been
making payments in compliance with the December 14, 2020 order, and
Domestic Relations Support Officer Terry Shipman confirmed same. (See id.
at 3). The court credited Officer Shipman’s testimony. (Id. at 4). Appellee
acknowledged that his January 2021 payment was short, but that he paid

more in February to make up the difference. (Id. at 3). Thus, the court

 

2 Likewise, in her appellate brief, Appellant raises numerous claims that
stretch far beyond the scope of the court’s dismissal of her contempt petition.

-3-
J-A22032-21

concluded Appellee was not in contempt and did not impose sanctions. (Id.)

Regarding Appellant’s complaint that Appellee failed to report a change
of address to the Domestic Relations Office, Appellee testified that he provided
his new address and calls into the office weekly. The court credited Appellee’s
testimony. (Id.) Based on the court’s finding that Appellee was not in
contempt, Appellant was not entitled to any legal fees incurred with filing the
contempt petition. (Id, at 4). On this record, we cannot say that the court
abused its discretion in dismissing Appellant’s contempt _petition.?
Accordingly, we affirm based on the trial court’s opinion.

Order affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Es¢
Prothonotary

Date: 11/23/2021

 

3 On October 15, 2021, Appellant filed an application for relief asking this
Court to enter an order allowing the trial court to resume limited jurisdiction
in this case during the pendency of the appeal. In light of our disposition of
the appeal, we deny the motion as moot.

-4-
 

HADASSAH FEINBERG, : IN THE COURT OF COMMON PLEAS OF
Plaintiff/Appellant : DAUPHIN COUNTY, PENNSYLVANIA
v. :

NO. 1615 DR 2015
MIKHAIL KURMANOV,

Defendant/Appellee Docket No. 615 MDA 2021 :
OPINION og
[Pursuant to Pa.R.A.P. 1925(a)] oo

Presently before the Superior Court of Pennsylvania is the appeal of Hadessa io

 

Feinberg (hereinafter “Appeliant”) from an Atnended July 1, 2021 Order.'
PROCEDURAL HISTORY

The instant appeal arises from an order generated during a December 14, 2020
contempt hearing for violation of a child support/ domestic relations order. At that hearing,
Appellee was ordered to pay $150.00 per month, every month, until the purge amount
was paid in full. (N.T., 5/10/21, p. 2). Appellant filed a Motion of Contempt on February
12, 2021, and subsequently filed an Amended Motion of Contempt on March 20, 2021.
An Order dated April 1, 2021, directed that the Motion of Contempt be listed by the
Domestic Relations Office for the next available contempt court date. During the May 10,
2021 contempt hearing, this court found that Appellee was not in contempt of the
December 14, 2020 Order, and dismissed Appellant’s Motion for Contempt.

Pursuant to Pa.R.A.P. 1925(a)(2)(i), Appellant filed a Notice of Appeal on May 14,
2021 and a Concise Statement of Errors on Appeal (hereinafter “Statement’) on May 27,

2021.

 

1 Pursuant to an Order issued on June 30, 2621 by the Superior Court of Pennsylvania, this court was
directed to issue an Order to the PASCES docket reflecting the disposition of Plaintiff's Motion of Contempt
during a May 10, 2021 hearing. During that proceeding, the court found that Defendant was not in contempt,
however, although this was placed on the record, the Order subsequently generated did not reflect that
disposition.

Page Lof5 GATE FILED
ENTERED BY

 
Nc” aeaentigtiagalt ar ccumenag ramen . ‘ tai spi

“ae

STATEMENT OF MATTERS COMPLAINED ON APPEAL

In her Statement, Appellant contends that because the Court did not discuss the
basis for its decision, she is unable to state concisely what her issues are on Appeal.
Nevertheless, Appellant generally argues that the Court erred as a matter of law and
abused its discretion by disregarding evidence of Appellee’s willful and deliberate failure
to report significant changes of employment and failure to report a change of address.
She also contends that the Court erred by not enforcing and sanctioning the Appellee’s
contemptuous conduct to prevent future misconduct. Appellant further argues that the
Court erred by failing to order Appellee to pay her legal fees. Finally, Appellant contends
that the Court failed to act ethically.
DISCUSSION

When considering an appeai from an order holding a party in contempt, the
Superior Court's scope of review is narrow: it will reverse only upon a showing of an abuse
of discretion. Rhoades v. Pryce, 874 A.2d 148, 153 (Pa.Super.2005). The court abuses
its discretion if it misapplies the law or exercises its discretion in a manner lacking reason.
Godfrey v. Godfrey, 894 A.2d 776 (Pa.Super.2006). The Superior Court must place great
reliance on the sound discretion of the trial judge when reviewing an order of contempt.
Rhoades, 874 A.2d at 153.

During the May 10, 2021 hearing, a discussion was held on the record which
indicated Appellant was unaware of what matters were to be addressed during the
hearing. This was evident when Appellant stated that her first request was for retroactive

modification of arrears owed by Appellee back to 2016. (Id. at 5). Support Officer Kevin

Page 2 of 5
McQuillan of the Domestic Relations Office explained that the proceeding was a contempt
hearing, and the only issue was Appeliee’s failure to pay his support. (Id. at 9).

After more discussion regarding the proper procedure to seek a modification of a
support order, the Court inquired whether Appellee had failed to make any payments on
the December 14, 2020 Order. (id. at 12). Appellee indicated that he had been making
the payments since the Decémber Order and planned to continue to pay them. (Id.).
Support Officer Terry Shipman confirmed that Appellee had been making the payments
pursuant to the December Order. (Id.). Appellant indicated that the Appellee’s January
payment was short. (id. at 13). Appellee acknowledged this and explained that he paid
more in February to make up for the difference. ((d.).

To support a finding of civil contempt the complaining party must show, by a
preponderance of the evidence, that a party violated a court order. Hyle v. Hyle, 868 A.2d
601, 604 (Pa.Super.2005). Here, it was determined that Appellee was paying the
payments ordered during the December 14, 2020 contempt hearing. Therefore, it was
found that Appellee was not in contempt and no sanctions should be imposed.

Nevertheless, Appellant argues that Appellee was in contempt when he moved
and failed to provide the domestic relations office with his new address. Appellee
indicated that he had provided the domestic relations office with his new address and that
he calls into the office weekly. (Id. at 13). Because the court accepted Appellee’s
testimony in this regard, no error was made.

Appellant also argues that the court erred in failing to sanction Appellee for his

contemptuous conduct to prevent future misconduct. In the same vein, Appellant argues

that the court erred in failing to award her legally related fees. The court found that

Page 30f5
ed

Appellee was not in contempt of the December 2020 Order, accordingly, the imposition
of sanctions was not appropriate.

Finally, Appellant argues that the Court erred by a matter of law by accepting
erroneous and prejudiced testimony from Support Officer Shipman during the May 10"
proceeding. The court acted within its discretion in accepting Officer Shipman’s
statements during the May 10" hearing, accordingly no error was made.

Because Appellant failed to establish any basis for an abuse of discretion in the

court’s determination, there was no error.

Date: 1-4 ~ d| Respectfully submitted:

PAY

Edward M. Marsico, Jr., J.

Page 4o0f5